DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending.
All pending claims are rejected.

Response to Arguments
Applicant’s remarks filed 12 May 2021 have been considered.  The rejections under section 112 are withdrawn.
Applicant argues that Krause and Chuah are not analogous art.  Examiner respectfully disagrees.  Although they address different problems, both references are in the same field of endeavor, namely social networks.  Chuah [0007]; Krause [0003]; see MPEP 2141.01(a).
Applicant argues that the processes of Krause and Chuah are incompatible.  Examiner respectfully disagrees.  Chuah teaches determining a score for votes based on user influence (Chuah [0028], “votes are assigned a value each in accordance with user points”), and Krause teaches recalculating a user influence based on changes on underlying weights (Krause [0048], “change the weights used to calculate the nodes' influence score and recalculate the influence scores”).  Therefore, the combination of Chuah and Krause teaches recalculating the value of a user’s votes when the user influence changes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being obvious over Chuah, US 2016/0048519 A1 (hereinafter “Chuah”), in view of Krause et al., US 2014/0344230 A1 (hereinafter “Krause”).

As per claims 1-9:
Chuah is the publication of 14/782,430, which this application claims priority to as a continuation-in-part.  Subject matter in instant claim 1, in particular “wherein each user is associated with a user level, the accumulation of user points justifies the user level of the respective user, and each user level carries a different weight of vote value” and “characterized in that any changes of the user level will automatically trigger the calculating module to perform a recalculation of the rank value of each good or service voted by the corresponding user,” are not disclosed in the ’430 application, and therefore the instant claims have an effective filing date of 13 June 2019.  Chuah, published on 18 February 2016, is available as prior art.
The limitations of the instant claims were, but for newly-introduced matter in claim 1, presented for examination verbatim in the ’430 application in claims filed on 29 November 2018.  This serves as an assertion or admission by Applicant that the ’430 application contained adequate written description for those limitations presented for examination, and Chuah therefore teaches those limitations presented for examination in the ’430 application.  The remaining limitations of claim 1 will be addressed below.

Chuah teaches:
wherein each user is associated with user points, the user points are depended on the types of user activities performed, level of user activeness and user credibility (Chuah ¶¶ 0028-0030); and
wherein the ranking of each good or service is based on a rank value which is determined by the total value of the votes received through a calculating module (Chuah ¶ 0032).

Chuah, however, does not explicitly teach:
wherein each user is associated with a user level, the accumulation of user points justifies the user level of the respective user, and each user level carries a different weight of vote value.

How much weight to assign to the vote is, however, a design choice (Specification [0053]), and using a points-based step function to determine the weight of a user’s vote value is therefore an obvious variation of Chuah as they perform the same function of assigning different weights to different voters based upon their activities.

Chuah furthermore does not teach:
characterized in that any changes of the user level will automatically trigger the calculating module to perform a recalculation of the rank value of each good or service voted by the corresponding user.

The analogous and compatible art of Krause, however, teaches recalculating a score when underlying weights used to calculate the score change (Krause ¶ 0048).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to modify Chuah with the teachings of Krause to recalculate the total value of votes when a weight of a vote has changed, thereby recalculating a rank, in order to allow users to decide which goods or services to purchase.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WILLIAM SPIELER/
Primary Examiner, Art Unit 2159
WILLIAM SPIELER
Primary Examiner
Art Unit 2159